Citation Nr: 0403938	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  03-00 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a 
splenectomy, to include scars.  

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
chronic low back disability.  

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left ankle disability.  

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.  


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to September 
1973.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma that denied service connection for 
residuals of a splenectomy, to include scars, for chronic low 
back pain, for a left ankle disability and for PTSD.  The 
veteran filed a notice of disagreement in March 2002.  The RO 
furnished the veteran a statement of the case in October 
2002.  The RO received the veteran's substantive appeal in 
December 2002.   

The Board notes that the claims of service connection for a 
chronic low back pain, a left ankle disability, and PTSD were 
previously denied by the RO.  The last denial of the claim 
for service connection for a left ankle disability was in May 
1992.  In June 1992, the veteran was notified of the adverse 
determination and was given notice of his appellate rights.  
He did not appeal the decision.  As a result, the May 1992 RO 
decision denying service connection for a left ankle 
disability is final.  38 U.S.C.A. § 7105.

The last denial for the claim for service connection for a 
low back disability was in February 1998.  The veteran filed 
a notice of disagreement in February 1999.  The RO issued a 
statement of the case in June 2000.  However, the veteran did 
not complete the appeal by filing a formal substantive 
appeal.  As a result, the February 1998 RO decision is final.  
Id.

Thus, as to these claims, new and material evidence is needed 
to reopen the claims. 38 U.S.C.A. § 5108, 7105.  In January 
2002, the RO denied the claims on the merits.  
Notwithstanding the RO's action in January 2002, the Board 
must decide whether the veteran has submitted new and 
material evidence to reopen the claims of service connection 
for a low back disability, a left ankle disability, and PTSD.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996).  Moreover, given the holding in Jackson, 
the Board has a jurisdictional responsibility to consider 
whether it is proper for the veteran's claims to be reopened, 
and there is no prejudice to the veteran's ability to present 
his case when the Board addresses the issue of whether the 
claims should be reopened rather than addressing the reopened 
claims on the merits.  See Jackson v. Prinicipi, 265 F.3d 
1366 (Fed. Cir. 2001).  Hence, the Board has recharacterized 
the issues as listed on the cover page of this decision.

The veteran and his representative were provided notice 
during a June 2003 hearing before the undersigned Veterans 
Law Judge regarding the necessity for new and material 
evidence to reopen claims for service connection for a 
chronic low back pain, a left ankle disability, and PTSD.  A 
transcript of the proceeding is of record.  During the 
hearing the veteran submitted additional evidence with a 
waiver of initial RO review of the evidence.  


FINDINGS OF FACT

1.  There is no competent evidence of record to indicate that 
the veteran suffers from chronic residuals of a splenectomy, 
to include scars, or that a splenectomy was incurred in 
service or due to an incident or injury in service.  

2.  The evidence received since the February 1998 rating 
decision, with respect to the claim of service connection for 
a low back disability, is new, and bears directly and 
substantially upon the specific fact in question, and; when 
considered together with all of the evidence of record, it 
has a significant effect upon the facts previously 
considered.

3.  The evidence received since the May 1992 rating decision, 
with respect the claim of service connection for a left ankle 
disability, is new, and bears directly and substantially upon 
the specific fact in question, and; when considered together 
with all of the evidence of record, it has a significant 
effect upon the facts previously considered.

4.  The evidence received since the May 1995 rating decision, 
with respect to the claim of service connection for PTSD, is 
new, and bears directly and substantially upon the specific 
fact in question, and; when considered together with all of 
the evidence of record, it has a significant effect upon the 
facts previously considered. 


CONCLUSIONS OF LAW

1.  A splenectomy, to include residual scars, was not 
incurred in or aggravated by active military duty.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2003).

2.  The evidence received since the February 1998 rating 
decision, which is final, is new and material, and the claim 
of entitlement to service connection for a low back condition 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§  3.104, 3.156(a), 20.1103 (2003).

3.  The evidence received since the May 1992 rating decision, 
which is final, is new and material, and the claim of 
entitlement to service connection for a left ankle disability 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§  3.104, 3.156(a), 20.1103 (2003).

4.  The evidence received since the May 1995 rating decision, 
which is final, is new and material, and the claim of 
entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§  3.104, 
3.156(a), 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Residuals of a Splenectomy, to 
include Scars.

Veterans Claims Assistance Act

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the Court recently held that a VCAA notice letter 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id., slip op at 16-17.

As it pertains to the claims for service connection for 
residuals of a splenectomy, to include scars, historically, 
this matter was initially denied as "not well-grounded" in 
an August 2000 rating decision.  The veteran did not initiate 
an appeal of the August 2000 decision.  In a July 2001 
letter, the RO advised the veteran that it was readjudicating 
this previously denied claim in accordance with the passage 
of the VCAA.  See 38 U.S.C.A. § 5107, Historical and 
Statutory Notes, Effective Date and Applicability Provision 
(West Supp. 2001) (providing for the readjudication of 
certain claims denied as "not well-grounded" between July 
14, 1999, and November 9, 2000).  By that same letter, the RO 
promptly advised the veteran of the information and evidence 
not of record that is necessary to substantiate his claim for 
service connection.  In the discussions contained in this 
letter, the veteran was effectively furnished notice of the 
types of evidence that he needed to send to VA in order to 
substantiate his claim, as well as the types of evidence VA 
would assist in obtaining.  In addition, the veteran was 
informed of his responsibility to identify, or to submit 
directly to VA, medical evidence of a current disability, 
evidence of a disease or injury in service, and medical 
evidence of a link between his current disability and 
service.  Furthermore, the RO specifically requested that the 
veteran provide it with or identify any additional sources of 
evidence that could help substantiate his claim, to which the 
veteran responded that he had no additional evidence 
concerning his claim.  Then, in a January 2002 rating 
decision, the RO appropriately readjudicated the claim of 
service connection for residuals of a splenectomy, to include 
scars.  Id.

By way of the January 2002 rating decision and the March 2002 
Statement of the Case, the RO advised the veteran and his 
representative of the basic law and regulations governing 
service connection claims, and the bases for the denial of 
the splenectomy claim, including scars.  These documents also 
specifically informed the veteran of the cumulative evidence 
already having been previously provided to VA, or obtained by 
VA on his behalf.  He then had an opportunity to submit 
additional evidence, which he did not, and to request a 
hearing, which he did.

For the above reasons, the Board finds that the RO's notice 
in July 2001 substantially complies with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of the VA and claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 270 (2002) 
(identifying the document that satisfies VCAA notice); and, 
Pelegrini v. Principi, supra (preadjudicatory notice and the 
content of the notice requirement, pertaining to "any 
evidence" in the claimant's possession or a similar request 
to that effect).

Thus, given the fact that the August 2000 rating decision 
pre-dated the enactment of the VCAA by three months, the 
Board finds that any defect in the timing of the provision of 
notice was properly cured when the RO furnished the veteran 
letter in July 2001, with subsequent readjudication of his 
claim for service connection for residuals of a splenectomy, 
to include scars, in January 2002, in response to the passage 
of the VCAA.

Also as to the VCAA notice requirement, the Veterans Benefits 
Act of 2003, P.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA in less than the statutory one-year period.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, 7008, 7009, 7 010 (Fed. Cir. Sept. 22, 2003).  For 
these reasons, no further procedural development is required 
to comply with the duty to notify under the VCAA.

Furthermore, throughout the appeal process, VA has made 
reasonable efforts to obtain relevant records in support of 
the veteran's claim.  Specifically, VA has associated with 
the claims folder the veteran's service medical records, as 
well as VA outpatient records.  As indicated above, the RO 
has sought authorization to obtain any outstanding private 
outpatient treatment records.  In response to the RO's letter 
in July 2001, the veteran indicated that he had no additional 
evidence and wanted the RO to adjudicate his claim.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim of entitlement to service connection for 
residuals of a splenectomy, to include scars, is ready to be 
considered on the merits.

Legal Criteria for Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Background and Analysis

The veteran contends that service connection is warranted for 
residuals of a splenectomy and related scarring.  He 
maintains that he was injured in a helicopter crash in 
Vietnam in the winter of 1972.  

The veteran's service medical records are negative for 
complaints or treatment for a disability of the spleen or a 
surgical splenectomy.  They show that he had a birthmark on 
his forehead and tattoos on his right and left forearms.  A 
July 1973 discharge examination did not note any additional 
scars or marks on the veteran's body.  

The veteran's service personnel records show service in 
Germany but do not reveal any service in Vietnam.  

During an April 1992 VA psychiatric examination, the veteran 
reported that he had scars over his body but did not know how 
they were incurred.  He did note that he was treated at 
Springdale hospital two years ago for a gastrointestinal 
problem and that he may have been operated on at that time.  

Additional VA treatment records through April 2002 do not 
show complaints or treatment for residuals of a splenectomy 
or scars.  

VA outpatient treatment records do not show complaints or 
treatment for scars or residuals of a splenectomy.  During a 
December 2000 VA psychiatric consultation, the veteran 
indicated that he was on a detail to Vietnam to pick up body 
bags.  During that time, he reportedly, was shot down, held 
as a prisoner of war and listed as missing in action.  He 
reported that he was awarded the Purple Heart medal.  As a 
result of being shot down, the veteran indicated that he 
sustained abdominal and musculoskeletal wounds.  

In June 2003, the veteran testified that in the winter of 
1972 he was involved in a helicopter crash in Vietnam.  He 
indicated that he woke up at an Army hospital in Nuremberg, 
Germany.  When he awoke, he noticed a scar on his abdomen and 
was later told that they had removed a portion of his spleen.  
He was reportedly hospitalized for four to six months.  

After reviewing the evidence of record, the Board finds that 
service connection for residuals of a splenectomy, to include 
any associated scarring, is not warranted.  In this regard, 
there is no competent evidence to suggest that the veteran 
underwent a splenectomy in service.  His service medical 
records do not show that he was involved in a helicopter 
crash in Vietnam and do not further reveal that he underwent 
a splenectomy.  While the veteran currently contends that a 
splenectomy was the result of service, in 1992, he reported 
that he underwent abdominal surgery in 2000.  Additionally, 
there is no competent evidence that the veteran suffers from 
current residuals of a splenectomy other than an abdominal 
scar.  Finally, there is no competent evidence linking 
current residuals of a splenectomy or associated scarring to 
an incident or injury in service.  

For all the foregoing reasons, the claims on appeal must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the competent evidence neither 
supports nor is in relative equipoise on the question of 
whether a medical nexus between current residuals of a 
splenectomy with associated scarring and a service-connected 
disability or active military service exists, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).

II.  New and Material Evidence

The veteran is seeking to reopen his finally disallowed 
claims of entitlement to service connection for a chronic low 
back disability, a left ankle disability, and PTSD.  In 
October 1999, the veteran filed a request to reopen his claim 
for service connection for PTSD; and, in April 2001, he filed 
a request to reopen the claims for service connection for a 
chronic low back disability and a left ankle disability.  As 
such, the requests to reopen were received prior to August 
29, 2001, the effective date of the amended version of 
38 C.F.R. § 3.156(a); and, hence, the amended provisions are 
not for application in this case.  See 66 Fed. Reg. 45620, 
45629-45630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a) 
(2003)).

With respect to a claim that has been finally disallowed, the 
law and regulations provide that if new and material evidence 
has been presented or secured, the claim may be reopened and 
the former disposition reviewed.  38 U.S.C.A. § 5108.  "New 
and material" evidence, for purposes of this appeal, is 
defined as evidence not previously submitted, not cumulative 
or redundant, and which by itself, or along with evidence 
previously submitted, is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001); 
Hodge v. West, 155 F.3d 1356 (Fed Cir 1998); see also Evans 
v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of the claims on any basis.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

Low Back Disability

Service connection for a low back disability has been denied 
by the RO on several occasions.  The record reflects that 
service connection was previously denied by the RO in July 
1986, May 1995, and February 1998.  The evidence before the 
RO in February 1998, included VA outpatient treatment 
records.  The RO found evidence that the veteran currently 
suffered from osteoarthritis of the lumbar spine but found 
insufficient evidence of a nexus between the low back 
condition and the veteran's service-connected right ankle 
disability.  While the veteran filed a notice of disagreement 
with the February 1998 rating decision, and while the RO 
furnished the veteran a statement of the case, the veteran 
did not complete the appeal by filing a substantive appeal.  
As such, the February 1998 rating decision is final based on 
the evidence then of record.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.302.

Evidence submitted since the February 1998 rating decision 
includes VA outpatient treatment records and reports of VA 
examinations.  During an April 1999 VA examination of the 
ankle, the veteran reported that he was walking with the use 
of a cane.  His right ankle was prone to flare-ups, during 
which time his ankle was painful, characterized as a "10 or 
11".  

Outpatient treatment records in 1999 indicate that the 
veteran was treated on several occasions with complaints of 
low back pain.  During a December 1999 physical therapy 
consultation, the veteran reported low back pain, over his 
sacrum, radiating down the posterior aspect of his right leg.  
He was observed to walk with a cane in his right hand.  

A December 2000 x-ray examination of the lumbosacral spine 
showed osteophytes, sclerosis of bony borders and narrowing 
of the intrevertebral spaces at L4-5 and L5-S1.  The 
impression was degenerative joint disease.  

During an April 2001 VA orthopedic consultation, the veteran 
reported that his back was worse since he had to compensate 
for a 3/8 inch right heel lift.  The assessment was traumatic 
arthritis and chronic low back pain with right sacroiliitis.  

The veteran was afforded a VA examination in November 2001.  
He reported that his right ankle gave out all of the time.  
He complained that his feet were often painful and 
occasionally cold and numb.  He reportedly wore a brace for 
his lumbosacral spine, his knees and both ankles.  He said 
that walking long distances and bending caused pain.  He 
reported pain in the right ankle was 10 all of the time, the 
left ankle was 7 and the lower back pain was 6 to 8 on a 
scale of 1 to 10.  On examination of his lower back, there 
was no fixed deformity, no abnormality, no tenderness, no 
spasm, and no weakness.  Reflexes were normal and 
symmetrical.  He was assessed with degenerative disc disease 
of the lumbosacral spine with 0 to mild functional loss due 
to pain.  The examiner opined that the veteran's lower back 
condition was not related to the right ankle condition.  

During a May 2002 VA orthopedic consultation, the veteran 
reported that his back pain was getting worse due to a 
waddling type gait that he had used to compensate for his 
service-connected injury and his knee problems.  Upon 
physical examination, he had an antalgic gait.  He had 
equivocal straight leg raising signs with tenderness.  The 
right shoe heel rides on the lateral side and had lateral 
wear.  He wore bilateral ankle stirrup air splints and a 3/8-
inch lift for his right shoe.  The diagnosis was chronic low 
back pain sacroiliitis associated with leg length discrepancy 
and accumulative trauma from abnormal gait pattern.  

A June 2003 MRI report includes an impression of a herniated 
nucleus pulposis at L5-S1 on the right with impingement on 
the neural elements.  There was also some degenerative change 
and narrowing of the disc spaces without evidence of 
herniation.  

During the June 2003 hearing, the veteran testified that he 
was dissatisfied with the November 2001 VA examination.  He 
indicated that there was a language barrier in such as there 
was difficulty in communicating with and understanding the 
examiner.  Additionally, he contended that his low back 
problem was due to or aggravated by his service-connected 
right ankle disability.  

The Board finds that evidence received by the RO since the 
February 1998 rating decision is both new and material.  The 
evidence is new, in the sense that it was not of record at 
the time of the February 1998 rating decision.  Moreover, the 
evidence, in particular, the May 2002 VA orthopedic 
consultation, is material, in so much as it relates the 
veteran's current low back condition to his right ankle 
condition.  This record is further material as there was no 
evidence of record at the time of the February 1998 relating 
the veteran's low back condition to his service-connected 
right ankle disability.  

The Board acknowledges that there is a competing opinion of 
record, namely that contained in the November 2001 VA 
examination report.  However, the Board presumes the 
credibility of the evidence above, and notes that the 
evidence need only, at a minimum, "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability", even where it will 
not eventually convince VA to alter its decision.  See Hodge, 
155 F.3d at 1363; 38 C.F.R. § 3.156.  As new and material 
evidence has been submitted, the criteria for reopening the 
claim for service connection for a low back disability have 
been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Left Ankle

Service connection for a left ankle disability was denied by 
a July 1986 rating decision.  The RO found that the veteran's 
service medical records did not show a chronic left ankle 
injury in service.  Later, in May 1992, the RO again denied 
service connection for a left ankle disability.  Evidence 
before the RO at that time, included service medical records 
and VA outpatient treatment reports.  The RO found no 
evidence of a chronic left ankle condition in service and no 
evidence of a current left ankle disability.  The veteran was 
notified of the rating action in June 1992 but did not 
initiate an appeal, and as such, that decision is final as to 
the evidence then of record.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§  20.302, 20.1103.  

In April 2001, the veteran claimed that he suffered from a 
left ankle disability as a result of his service-connected 
right ankle disability.  Evidence received by the RO since 
the May 1992 RO decision includes VA and private outpatient 
treatment records and reports of VA examinations.  VA 
outpatient treatment reports in 2001 reflect complaints of 
bilateral ankle pain.  An April 2001 VA orthopedic 
consultation notes that the veteran wore an ankle brace on 
both ankles.  He was assessed with traumatic arthritis of the 
lower extremities, the right more involved than the left.  

During a November 2001 VA examination, the veteran reported 
bilateral ankle pain and indicated that he wore his ankle 
braces all of the time.  He said that he broke his left ankle 
in the service.  He reported pain in his left ankle as 7 out 
of 10.  On examination of the left ankle, there was a scar on 
the medial side of the left foot.  There was no tenderness, 
redness, abnormal movement, or guarding of movement.  He had 
good range of motion of the left ankle with plantarflexion to 
45 degrees and dorsiflexion to 15 degrees.  The examiner 
opined that the veteran's left ankle was normal and not 
related to his service-connected right ankle condition.  

Finally, a June 2003 note from physician, D. Pummill, M.D., 
indicates that the veteran complains of an old right leg 
injury that by history has caused gait disturbance.  The 
physician opined that this gait disturbance "could well have 
caused problems" with his left leg.  

Upon consideration of the evidence of record, the Board finds 
that new and material evidence has been received sufficient 
to reopen the veteran's claim for service connection for a 
left ankle disability.  In this regard, the basis of the May 
1992 RO decision was that there was insufficient evidence of 
a left ankle condition in service or evidence of a current 
left ankle disorder.  Viewing the evidence in the light most 
favorable to the veteran, the evidence shows that the veteran 
has a current left ankle disorder.  Moreover, the record now 
contains medical evidence regarding the etiology of the 
claimed condition, to include any relationship to the 
veteran's right ankle disability.  The RO in May 1992, having 
found no evidence of a current left ankle disability, did not 
address the theory of entitlement that a left ankle condition 
was related to another service-connected disability.  As new 
and material evidence has been received, the criteria for 
reopening the claim for service connection for a left ankle 
disability have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  

Post-Traumatic Stress Disorder

Service connection for PTSD was denied by rating decisions in 
May 1995 and August 2000.  The basis for the denials was that 
there was no competent evidence of a current diagnosis of 
PTSD.  The veteran was notified of the August 2000 in 
September 2000, but did not initiate an appeal.  Accordingly, 
that decision is final as to the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§  20.302, 20.1103.  

Evidence submitted since the August 2000 rating decision 
includes VA outpatient and inpatient treatment records.  The 
veteran was admitted for inpatient care on December 12, 2000 
with suicidal thoughts.  He reported bad dreams and auditory 
hallucinations of helicopter sounds.  He was assessed with 
Axis I diagnoses of PTSD, major depression secondary to PTSD, 
history of alcoholism and possible organic brain damage 
secondary to his trauma in service.  

On December 13, 2000, the veteran reported he received a 
Purple Heart following a helicopter crash in Vietnam.  He 
reported that he suffered from amnesia for a period of six 
months following the crash until he woke up in a hospital in 
Europe.  

During a January 2001 mental health consultation, the veteran 
reported that he served at Dac Trang and Dac Tong in Vietnam.  
He reported that he was a body bag recovery specialist, and 
indicated that he was charged with cutting bodies free from 
vehicles or objects.  He reported that he was involved in a 
helicopter crash and was told that he was a prisoner of war 
for three months.  He had no memory of any imprisonment but 
recalled waking up in a military hospital in Nuremberg 
following surgery.  No diagnosis was supplied.  

The Board finds that the evidence above, is new, in the sense 
that it was not previously considered by the RO in August 
2000.  Moreover, the evidence is material as it shows a 
current diagnosis of PTSD.  As such, the criteria for 
reopening the claim for service connection for PTSD have been 
met.  


ORDER

Service connection for residuals of a splenectomy, to include 
scars, is denied.  

As new and material evidence has been received to reopen the 
claim for service connection for a low back disability, to 
this extent only, the appeal is granted.  

As new and material evidence has been received to reopen the 
claim for service connection for a left ankle disability, to 
this extent only, the appeal is granted.  

As new and material evidence has been received to reopen the 
claim for service connection for PTSD, to this extent only, 
the appeal is granted.  


REMAND

In light of the Board's conclusions that the claims of 
service connection for a low back disability, a left ankle 
disability and PTSD are reopened, the claims must be reviewed 
on a de novo basis.  In order to ensure that the veteran's 
procedural rights are protected insofar as he is provided 
adequate notice and opportunity to present argument and 
evidence on the underlying questions of service connection, a 
remand of the case to the RO is indicated.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

The Board also finds that additional development of these 
claims is warranted.  The VCAA and implementing regulations 
provide that VA examinations should be ordered to address 
matters that require medical knowledge, to include the 
question of nexus, if needed to resolve the issue on appeal.  
See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  
In this regard, the Board finds that an additional 
examination is necessary to address the underlying issues of 
whether it at least as likely as not that the veteran's low 
back disability and left ankle disorder are related to his 
service-connected right ankle disability.  Hence, further 
examination of the veteran is warranted.

The veteran is herein advised that, in keeping with VA's duty 
to assist, the purpose of any examination requested pursuant 
to this remand is to obtain information or evidence that may 
be dispositive of the appeal.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).  If the veteran fails to report 
for any scheduled examination, a decision shall be based on 
the evidence of record.  See 38 C.F.R. § 3.655.

As it pertains to the claim for service connection for PTSD, 
the veteran is advised that service connection for PTSD 
requires: (1) medical evidence diagnosing the condition, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  The 
veteran has variously alleged that he was involved in a 
helicopter crash in Vietnam.  However, his service personnel 
records or service medical records do not indicate service in 
Vietnam.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary, depending upon whether the veteran engaged 
in "combat with the enemy" in service.  Participation in 
combat, a determination that is to be made on a case-by-case 
basis, requires that a veteran have personally participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99 (October 18, 1999).  If the evidence establishes that a 
veteran engaged in combat with the enemy and a claimed 
stressor is related to that combat, then his lay testimony 
alone may establish the occurrence of the claimed in-service 
stressor, and no further development or corroborative 
evidence is required, provided such testimony is 
"satisfactory," i.e., credible, and consistent with the 
circumstances, conditions, or hardships of service.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Cohen, 10 Vet. 
App. at 146-47; Zarycki, 6 Vet. App. at 98.  If, however, VA 
determines either that a veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat-related, his lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates his testimony or statements.  See Cohen, 10 
Vet. App. at 147; Zarycki, 6 Vet. App. at 98.

Hence, on remand, the RO should give the veteran an 
opportunity to provide additional information regarding his 
alleged in-service stressful experiences.  In addition, since 
there is no legal requirement that the occurrence of specific 
in-service stressful experiences must be established only by 
official records, the veteran should also be invited to 
submit statements from former service comrades or others that 
establish the occurrence of his claimed in-service stressful 
experiences.  See Gaines v. West, 11 Vet. App. 353, 359 
(1998).

If combat service (to which a purported stressor is related) 
or the occurrence of a specifically claimed in-service 
stressful experience is corroborated, then the RO should 
schedule the veteran for a examination for the purposes of 
determining whether the combat-related event or corroborated 
in-service event(s) is/are sufficient to support a diagnosis 
of PTSD, before the claim is considered on the merits.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the veteran's service 
connection claims.

Accordingly, these matters are hereby REMANDED to the RO, via 
the Appeals Management Center in Washington, D.C., for the 
following actions:

1.  With respect to the issues of 
entitlement to service connection for a 
chronic low back disability, a left ankle 
disability, and PTSD, the RO should send 
the veteran and his representative, if 
any, a letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should explain, what, if any, 
information and (medical and lay) evidence 
not previously provided to VA is necessary 
to substantiate the veteran's claims.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided by 
the veteran and which portion, if any, VA 
will attempt to obtain on his behalf.  The 
letter should also request the veteran 
provide any evidence in his possession 
that pertains to the claims.

2.  The RO should request that the veteran 
provide specific information, and, if 
needed, authorization concerning any 
additional, outstanding records of 
pertinent medical treatment for his low 
back condition, left ankle condition and 
PTSD.  The RO should obtain any records 
identified by the veteran.

3.  The RO should send to the veteran a 
development letter requesting a 
comprehensive, detailed statement 
regarding all alleged in-service 
stressful experiences that he believes 
resulted in his PTSD (to include dates, 
locations, and the names and other 
identifying information concerning any 
individuals killed or injured).  The 
veteran is advised that this information 
is vitally necessary, and that he must be 
as specific as possible, since without 
such detailed information, an adequate 
search for verifying information cannot 
be conducted.  The RO's letter should 
also invite the veteran to submit 
statements from former service comrades 
or others that establish the occurrence 
of his claimed in-service stressful 
experiences, and any military records in 
his possession.  

4.  If the veteran submits evidence of a 
specific in-service stressful event(s), 
the RO should detail the stressors 
claimed by the veteran, then request that 
the United States Armed Services Center 
for Research of Unit Records (the United 
Records Center) provide any available 
information which might corroborate the 
veteran's alleged in-service stressors.  
The RO should provide the Unit Records 
Center with the document detailing each 
of the in-service stressors alleged by 
veteran, as noted above, as well as 
copies of any relevant documents (to 
include statements made by the veteran).  
The RO should follow up on any additional 
development suggested by the Unit Records 
Center.  

5.  After receiving a response from Unit 
Records Center (and any other contacted 
entity), the RO should review the claims 
file, to specifically include all records 
received from the Unit Records Center, 
and prepare a report addressing whether 
the claims file establishes the 
occurrence of any combat action(s) (to 
which a purported stressor is related) or 
a specifically claimed in-service 
stressful experience.  This report is to 
be added to the claims file.

If no claimed in-service stressful 
experience has been verified, then the RO 
should so state in its report, skip the 
development request in paragraphs 6, 
below, then proceed with paragraph 7.

6.  If and only if evidence corroborating 
the occurrence of a specifically claimed 
in-service stressful experience is 
received should the RO schedule the 
veteran for a VA psychiatric examination.  

The veteran's entire claims file, to 
include a complete copy of this REMAND, 
must be provided to the physician 
designated to examine the veteran, and 
the examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  In 
rendering a determination as to whether 
the diagnostic criteria for PTSD are met, 
the examiner is instructed that only (a) 
specifically corroborated in-service 
stressful event(s) may be considered for 
the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

7.  The RO should schedule the veteran 
for a VA orthopedic examination by a 
physician of appropriate expertise to 
determine the etiology of any currently 
present low back and/ or left ankle 
disability.  The veteran's claims folder, 
to include a copy of this REMAND, should 
be made available to and be reviewed by 
the physician designated to examine the 
veteran.  All indicated tests and studies 
should be accomplished, and the clinical 
findings should be reported in detail.

In addition, based on a review of the 
veteran's documented medical history, and 
with consideration of sound medical 
principles, the physician should provide 
the following opinions: 

a.  With respect to each currently 
present low back disorder: (i) whether it 
is at least as likely as not (at least a 
50 percent probability) that the disorder 
originated in service or is otherwise 
etiologically related to any incident of 
service; and (ii) whether it is at least 
as likely as not (at least a 50 percent 
probability) that the disorder is due to 
or aggravated by the veteran's service-
connected fracture of the right ankle.  
In addition, all findings and opinions 
should be reconciled with the evidence 
already of record, to include the 
findings noted by the VA examiners in 
November 2001 and May 2002.

b.  With respect to each currently 
present left ankle disorder: (i) whether 
it is at least as likely as not (at least 
a 50 percent probability) that the 
disorder originated in service or is 
otherwise etiologically related to any 
incident of service; and (ii) whether it 
is at least as likely as not (at least a 
50 percent probability) that the disorder 
is due to or aggravated by the veteran's 
service-connected fracture of the right 
ankle.  In addition, all findings and 
opinions should be reconciled with the 
evidence already of record, to include 
the findings noted by Dr. D. Pummill in 
June 2003, and by the VA examiner in 
November 2001.

A complete rationale for all opinions and 
conclusions reached should be set forth 
in a typewritten report.

8.  If the veteran fails to report to the 
scheduled examination(s), the RO should 
obtain and associate with the record 
copies of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

9.  After completing the requested 
actions and additional notification 
and/or development action deemed 
warranted, the RO should adjudicate the 
claims of service connection for a low 
back disability, a left ankle disability, 
and PTSD in light of all pertinent 
evidence and legal authority.  

10.  If the benefit sought on appeal 
remains adverse to the veteran, the RO 
must furnish to the veteran and his 
representative an appropriate 
supplemental statement of the case (to 
include clear reasons and bases for the 
RO's determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



